Citation Nr: 1044757	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-09 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to June 29, 2006 for a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  

In September 2009, a Decision Review Officer (DRO) hearing was 
held.  In August 2010, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  

The Board acknowledges that VA medical records were added to the 
claims file following the December 2009 supplemental statement of 
the case and prior to certification and transfer of the appeal.  
A handwritten note by the DRO indicates that these records had no 
impact on the appeal issues.  On review, these records show 
continued treatment for PTSD and are essentially cumulative of 
evidence already of record.  Therefore, a remand to have the RO 
furnish additional supplemental statement of the case with regard 
to this issue would serve no useful purpose and is not required.  
See 38 C.F.R. §§ 19.31, 19.37 (2010); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

 
FINDINGS OF FACT

1.  In March 1999, the RO denied entitlement to service 
connection for PTSD; the Veteran did not perfect a timely appeal.

2.  Evidence associated with the record since the March 1999 
decision relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD.

3.  The Veteran did not participate in combat; and the 
preponderance of the evidence is against finding that the Veteran 
currently has PTSD related to a verified in-service stressor.

4.  A claim for TDIU was received June 29, 2006; an informal 
claim was not received prior to that date, nor was a claim for 
TDIU reasonably raised or inferred from the evidence of record.  

5.  The Veteran last worked in approximately 2001 and a factually 
ascertainable increase in disability was not shown within the one 
year prior to the June 29, 2006 claim for TDIU.  


CONCLUSIONS OF LAW

1.  The March 1999 decision that denied entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  PTSD was not incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).

4.  The criteria for entitlement to an effective date prior to 
June 29, 2006, for the award of TDIU are not met.  38 U.S.C.A. §§ 
5103, 5103A, 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.151, 3.155, 3.400(o) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of the 
case or supplemental statement of the case.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

As discussed below, the Board finds new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  Further discussion regarding VCAA notice in 
the context of a claim to reopen is not necessary.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Regarding the underlying 
claim, in May 2005, the RO notified the Veteran of the evidence 
needed to substantiate a service connection claim, and of his and 
VA's obligations with regard to obtaining evidence.  

In August 2006, the RO notified the Veteran of the information 
needed to substantiate a claim of entitlement to TDIU.  He was 
advised of the evidence he was responsible for providing and of 
the evidence VA would attempt to obtain.  The letter provided 
information regarding how VA assigns disability ratings and 
effective dates.  

The Board observes that the claim for an earlier effective date 
for TDIU is a downstream issue.  That is, in October 2006, the RO 
granted entitlement to TDIU effective June 29, 2006.  In December 
2006, well within the one-year appeal period, the RO received a 
request for reconsideration of the assigned effective date.  This 
request was subsequently denied and the Veteran perfected an 
appeal of this issue.  Once a claim has been substantiated (i.e., 
TDIU granted), the filing of a notice of disagreement with the 
effective date does not trigger additional § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

The appeal issues were most recently readjudicated in the 
December 2009 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains 
VA medical records, private medical records, and Social Security 
Administration records.  The RO has made numerous attempts to 
obtain stressor information from the Veteran and on review, no 
additional development is required.  Reported stressors will be 
discussed in further detail below.  In the absence of a verified 
stressor and under the circumstances of this case, a VA PTSD 
examination is not needed.  38 C.F.R. § 3.159(c)(4).  
As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Analysis

PTSD

	i. New and material evidence

In March 1999, the RO denied entitlement to service connection 
for PTSD, essentially based on findings that VA examination did 
not show a diagnosis of PTSD and that a stressor had not been 
verified.  The Veteran did not appeal this decision and it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In November 2002, the Veteran indicated he would like to file a 
new claim for PTSD.  By letter dated in December 2002, the RO 
advised the Veteran that he needed to submit new and material 
evidence.  An April 2003 RO memo indicates that the Veteran did 
not respond and the claim should be denied as failure to 
prosecute.  Letter dated in April 2003 advised the Veteran that 
because he did not submit new and material evidence, his claim 
was denied.  It does not appear that appeal rights were provided.  
In September 2004, the Veteran indicated that he wanted to remove 
his paperwork for PTSD.  

In May 2005, the Veteran again requested to reopen his PTSD 
claim.  In December 2005, the RO denied the claim finding that 
new and material evidence had not been submitted.  This decision 
was confirmed in January and April 2006.  The Veteran disagreed 
and subsequently perfected this appeal.  

In reviewing the file, it appears that the RO ultimately reopened 
the claim and considered it on the merits.  See November 2008 and 
December 2009 supplemental statements of the case.  
Notwithstanding, it is an initial requirement of the Board to 
ascertain whether new and material evidence has been presented.  
See 38 U.S.C.A. § 5108.  The Board is required to consider the 
issue of finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Pertinent evidence at the time of the final March 1999 decision 
included a VA PTSD examination.  Detailed stressor information 
was not provided.  Diagnoses included depressive disorder, not 
otherwise specified; and avoidant personality.  

Evidence submitted since the March 1999 decision includes a March 
2006 private psychiatric evaluation indicating a current 
diagnosis of PTSD related to military stressors.  This evidence 
is new as it was not previously considered.  The Board also finds 
this evidence material in that it relates to an unestablished 
fact and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim is reopened.  

As discussed, the RO has considered the underlying claim of 
entitlement to service connection.  The Veteran has been provided 
the regulations pertaining to PTSD and has had the opportunity to 
provide testimony regarding the service connection claim.  As 
such, the Veteran is not prejudiced by the Board's consideration 
of the merits at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


	ii. Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for 
VA purposes, all mental disorder diagnoses must conform to 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition); (2) credible supporting evidence that the claimed in-
service stressor occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 
128 (1997).  

As discussed, a diagnosis of PTSD was not shown on VA examination 
in March 1999.  Subsequent records, however, establish a 
diagnosis.  VA psychiatric treatment note dated in August 2005 
indicates that the Veteran's PTSD appeared 2 years prior, when 
his son committed suicide.  A March 2006 private psychiatric 
evaluation shows a diagnosis of PTSD related to reported 
stressors, to include seeing a buddy killed in an explosion at a 
firing range.  An April 2007 Social Security Administration 
decision indicates long standing PTSD symptoms, which were the 
result of an incident during a war game with live fire that 
resulted in two soldiers being killed and hand to hand combat 
between the two groups that resulted in several people suffering 
broken limbs.  

With regard to the validity of the averred stressor, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined that 
the Veteran "engaged in combat with the enemy."  When the 
Veteran is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. §§ 3.304(d), (f).

Service personnel records show that the Veteran was stationed in 
the continental United States and there is no evidence of foreign 
service.  There is also no indication that he received any awards 
or decorations establishing combat participation.  

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressor, and his testimony must be corroborated by 
credible supporting evidence.  Service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The Board acknowledges that the regulations regarding PTSD were 
recently amended, effective July 13, 2010.  See 75 Fed. Reg. 
39843-52 (July 13, 2010).  Specifically, this amendment 
eliminates the requirement for corroborating that the claimed in-
service stressor occurred if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor, 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service.  Id.  There is 
no indication that the Veteran was confronted with hostile 
military or terrorist activity and the Board does not find the 
amended regulation for application.  

The Board has reviewed the various statements of record as well 
as the Veteran's testimony.  While the accounts vary somewhat, he 
has basically reported the following four stressors: (1) that his 
cousin-in-law was run over by a tank and that he was sent out to 
secure the accident area; (2) that the individual who had the 
firing range job before him was blown up; (3) that he 
participated in riot control training exercises and people were 
hurt; and (4) that explosives went off in close proximity to him 
and he had many close calls.
Initially, the Board notes that it finds the Veteran's overall 
credibility questionable.  For example, on medical examination 
completed in May 2005, in connection with his claim for Social 
Security benefits, he reported PTSD since being in Cambodia in 
1974.  At a June 2005 psychological evaluation, also contained in 
the Social Security records, the Veteran reported symptoms of 
PTSD since being involved in combat and that he had to sign a 
"secrecy pact" that lasted for 77 years.  He did not say much 
about his past, but indicated he was involved in the Vietnam 
conflict.  As discussed above, there is no evidence to support 
any claim of overseas service or combat participation.  

Notwithstanding, the Board must discuss the validity of the 
stressors listed above.  Regarding stressor number 1, the Veteran 
provided the name of the individual who was allegedly run over.  
Information obtained by the RO indicates that this individual 
died in 1979, which is after the Veteran's discharge from active 
duty.  Regarding stressor number 2, the Veteran was not able to 
provide sufficient information to allow attempts at stressor 
verification.  The Board also notes that the Veteran has provided 
inconsistent accounts as to whether or not he was present when 
the individual was reportedly injured.  Regarding stressor number 
3, the Veteran has not been able to provide approximate dates of 
the training exercises or the names of any individuals injured or 
killed.  The Veteran submitted various photographs, which 
reportedly depict the training exercise that got out of hand.  
The Board, however, does not find the photographs sufficient to 
corroborate the Veteran's reports.   

Regarding stressor number 4, the Board acknowledges that the 
claims file shows the Veteran completed courses in explosive 
ordnance reconnaissance training and basic demolition training.  
Service personnel records show that his military occupational 
specialty (MOS) was field wireman.  The Board has considered the 
Veteran's lay statements and testimony that he worked at the 
firing range and was involved in a very stressful job and had 
numerous near misses.  At the September 2009 hearing, he 
testified that accident reports were not filed.  The Board notes 
that it is extremely difficult, if not impossible, to verify 
events that "almost happened."  

Having considered the evidence of record, the Board does not find 
a confirmed diagnosis of PTSD related to a verified in-service 
stressor.  The preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2010).  

TDIU

By way of history, in October 1978, the RO granted service 
connection for hearing loss and assigned a 10 percent evaluation 
effective December 15, 1977.  In June 1998, the RO granted an 
increased evaluation for hearing loss to 20 percent effective 
September 4, 1997; and granted service connection for tinnitus at 
10 percent effective February 2, 1998.  In May 2004, the RO 
increased the evaluation for hearing loss to 40 percent effective 
December 8, 2003.  In February 2005, the RO determined that the 
May 2004 decision was clearly erroneous and that a 50 percent 
evaluation was warranted effective December 8, 2003.  Combined 
evaluation was 60 percent from December 8, 2003.  In October 
2006, the RO granted entitlement to TDIU effective June 29, 2006.  
.
 
The Veteran contends that the effective date of the 100 percent 
evaluation should be December 8, 2003.  At the August 2010 travel 
board hearing, the representative argued that because of clear 
and unmistakable error (CUE) in the evaluation of hearing loss, 
there was a failure on the part of VA to notify the Veteran that 
he had potential entitlement to a TDIU rating.  The Veteran and 
his representative have also submitted various statements 
suggesting that the failure to notify the Veteran of such 
entitlement was CUE.  It is unclear which decision they are 
actually referring to; however, the Board observes that the 
notice letter accompanying the February 2005 rating decision 
(which granted an increase to 50 percent based on CUE and 
resulted in a combined 60 percent evaluation) indicates the 
Veteran was provided VA Form 21-8674 "Disability Compensation 
Award Attachment-Important Information," which explained certain 
factors concerning his benefits.  The Board further notes that a 
breach of the duty to assist cannot constitute CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994). 

The Board has considered the various arguments set forth, and on 
review, it appears the main contention is that VA should have 
inferred and/or invited a claim for TDIU as of the date the 
schedular requirements were met (December 8, 2003).  Indeed, at 
the September 2009 DRO hearing, the Veteran testified that he 
would have filed a TDIU claim if somebody asked him to.  

A claim for a TDIU rating is essentially a claim for an increased 
rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
general rule with respect to the effective date of an award of 
increased compensation is that the effective date of such award 
"shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by the regulation, which provides that the effective 
date for an award of increased compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
 
In determining when a claim for increase was received, the Board 
notes that a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication or 
action indicating intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
increased benefits and is requested to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196 (1992). 

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 
percent disability, or one 40 percent disability in combination, 
the following will be considered as one disability: (2) 
disabilities resulting from common etiology or a single accident; 
(3) disabilities affecting a single body system.  Id.  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

On review, a claim for TDIU was received on June 29, 2006.  At 
that time, the Veteran submitted VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
wherein he reported that he last worked in 2001 and that he left 
his last job due to disability.  In a corresponding statement, he 
reported that he had a 60 percent combined evaluation and his 
disabilities were of "common etiology".  The Veteran 
subsequently submitted a July 2006 statement from his former 
employer which indicated that the mill shut down in 2000 and was 
no longer in business.  The supervisor noted that the Veteran 
could not hear at all and was a safety hazard.  He also had 
difficulty staying focused and carrying out minimal tasks.  The 
supervisor further stated that the Veteran did not obtain another 
job after he worked at the mill.  An August 2006 statement from 
D.H. indicates she was the Veteran's accountant for tax years 
2001 and 2002 and he did not receive reportable income.  His 
farming was determined to be within the hobby guidelines versus 
business income.  

The Board acknowledges that the Veteran has not worked since 
approximately 2001 and that he met the schedular requirements for 
TDIU effective December 8, 2003.  As such, the Board has 
considered whether a claim for TDIU should have been inferred 
prior to June 29, 2006.  The Board notes that when the RO is 
considering a rating increase claim and there is evidence of 
current service-connected unemployability in the claimant's file 
or under VA control, evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for TDIU, and 
VA must adjudicate that claim.  Norris v. West, 12 Vet. App. 413, 
418 (1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  

At the time of the Veteran's December 8, 2003 claim for increase, 
he indicated that his conditions had become more severe.  He did 
not assert unemployability due to such disabilities.  The Veteran 
obviously had some occupational impairment due to his bilateral 
hearing loss and tinnitus and this is reflected by the combined 
60 percent evaluation.  Evidence prior to June 29, 2006, however, 
does not suggest that the Veteran was unemployable due to 
service-connected disabilities and the Board does not find 
evidence that would have put a reasonable adjudicator on notice 
that the Veteran was unable to obtain or maintain substantially 
gainful employment due to service-connected hearing loss and 
tinnitus.  On the contrary, evidence of record suggests that the 
Veteran was not working for other reasons.  For example, a 
November 2002 VA mental health note indicates that the Veteran 
had lost many jobs because of anger and PTSD symptoms.  He had 
one job in a mill for several years because his supervisor was 
also a veteran and would let him work alone on bad days.  The 
note also indicates that the Veteran did some work in horse 
sales.  

Records from the Social Security Administration, received in 
August 2007, also suggest unemployability due to other factors.  
These records show disability beginning in January 2002 based on 
a primary diagnosis of back disorders and a secondary diagnosis 
of affective or mood disorders.  A June 2005 psychological 
evaluation indicates that the Veteran's longest and most recent 
employment was working at a mill for four years, but that the job 
ended four years ago when the mill closed down.  A May 2006 
private counseling statement indicates that the Veteran decided 
to get out of the horse business due to increasing physical aches 
and pains.  

The Board has thoroughly reviewed the claims file and does not 
find any correspondence or other qualifying communication prior 
to June 29, 2006 that can reasonably be construed as a claim for 
TDIU.  The Board also does not find that a claim for TDIU was 
reasonably raised or inferred based on the evidence of record.  

The Veteran last worked in approximately 2001 and the evidence 
does not demonstrate a factually ascertainable increase in 
disability within the one-year period preceding the date of 
receipt of claim (June 29, 2006).  Accordingly, the exception to 
the general rule, found at 38 C.F.R. § 3.400(o)(2), is not for 
application.  

The preponderance of the evidence is against the claim for an 
earlier effective date and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is denied.  

Entitlement to an effective date prior to June 29, 2006, for the 
grant of TDIU is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


